19-23185-rdd       Doc 175        Filed 10/25/19      Entered 10/25/19 15:19:08              Main Document
                                                     Pg 1 of 6


CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
                                                  1
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

                    DEBTOR’S REPLY TO LIMITED OBJECTION OF
                LABORATORY CORPORATION OF AMERICA HOLDINGS,
                  LABORATORY CORPORATION OF AMERICA, QUEST
                DIAGNOSTICS INCORPORATED, AND OPTUM360, LLC TO
               JOINT MOTION TO ADJOURN DOCKET NUMBERS 3 AND 52
               WITHOUT DATE AND WITHOUT PREJUDICE AND NOTICE
              AGREEMENT BETWEEN DEBTOR AND MULTI-STATE GROUP

        Retrieval-Masters Creditors Bureau, Inc. (the “Debtor”) as and for its reply (this “Reply”)

to the Limited Objection (the “Objection”) by Laboratory Corporation of America Holdings,

Laboratory Corporation of America, Quest Diagnostics Incorporated, and Optum360, LLC

(collectively, the “MDL Defendants”) to the Debtor’s Joint Motion to Adjourn Docket Numbers


1
        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also has done business as American Medical Collection Agency.
19-23185-rdd      Doc 175      Filed 10/25/19      Entered 10/25/19 15:19:08               Main Document
                                                  Pg 2 of 6


3 and 52, dated October 7, 2019 [Doc. No. 153] the (“Joint Motion”)2 and in further support of

the Joint Motion, by its undersigned counsel, respectfully represents as follows:

                                               Introduction

       The Joint Motion is the product of prolonged litigation, discussions, and negotiations

over the last several months between the Debtor and various States’ Attorneys General, led

primarily by Indiana and Texas, regarding the terms under which the Multi-State Group will

receive information from the Debtor in connection with the Multi-State Group’s respective civil

investigations of the data security breach that precipitated the Debtor’s chapter 11 case. The

Joint Motion incorporates the Agreement, which was designed to respect both the Multi-State

Group’s legitimate desire for information from the Debtor while remaining sensitive to the

severe financial and human-resource constraints under which the Debtor finds itself, as well as

the desire of the Multi-State Group to avoid conceding the Court’s jurisdiction over their

investigations.

       The MDL Defendants, who are all former clients of the Debtor currently subject to

putative class actions (the “Multi-District Litigation”) overseen by the United States Judicial

Panel on Multidistrict Litigation (MDL No. 2904), have filed their Objection, which would

upend the delicate balance reflected in the Agreement by asking the Court to: (a) issue an

unnecessary mandate ordering the Multi-State Group to do what they already have agreed to do,

which is not share any confidential information received from the Debtor with anyone outside

the Multi-State Group; and (b) requiring the vetting of any such information with the MDL

Defendants before the Debtor can provide them to the Multi-State Groups.




2
       Capitalized terms not otherwise defined herein have the meanings ascribed to them by the Motion.




                                                    -2-
19-23185-rdd      Doc 175       Filed 10/25/19      Entered 10/25/19 15:19:08               Main Document
                                                   Pg 3 of 6


                                                    Reply

        The Objection has no merit. As this Court, and all parties that have been following the

docket of this case, including all of the MDL Defendants, are well aware, a key issue for the

Multi-State Group has been their position that the Court does not have the power and/or

jurisdiction to delimit the nature or conduct of their respective investigations. While the Debtor

believes that the Court clearly does have both the power and the jurisdiction to protect the Debtor

in this way, the Debtor and the Multi-State Group, with the encouragement of the Court, have

sought to moot the issue, if possible, by working cooperatively to agree on the manner in which

the Debtor will provide the Multi-State Group with requested documents and information, and

otherwise respond to information requests.

        The parties’ efforts have borne fruit, resulting in the Agreement, pursuant to which the

Multi-State Group has voluntarily agreed to an investigatory process designed to limit the burden

on the Debtor by, among other things, allowing for the channeling of information requests and

the secure production of documents to designated representatives of the Multi-State Group.

Now, at the eleventh hour,3 the MDL Defendants have suddenly emerged, potentially derailing

the Agreement by seeking to impose a condition that the Agreement was carefully crafted to

avoid. Specifically, the MDL Defendants want the Court to “modify the proposed order granting

the Motion to direct that the Multi-State Group not disclose documents and information received

from AMCA outside the Multi-State Group until further order of the Court.” Objection at 2.

        The requested “modification” would undermine the Debtor’s carefully crafted bargain

with the Multi-State Group, and is unnecessary in any event, given that the Multi-State Group

already has committed that information provided under the Agreement will be accorded “the

3
    The Debtor did not know that the MDL Defendants had any issues with the Joint Motion until the Friday night
    prior to the Monday objection deadline.




                                                     -3-
19-23185-rdd     Doc 175      Filed 10/25/19    Entered 10/25/19 15:19:08           Main Document
                                               Pg 4 of 6


highest level of protection against disclosure provided under [the] respective laws” of any State

that receives it. See Agreement, § G(i).

       With respect to the MDL Defendants’ demand for “access” to the documents to be

provided to the Multi-State Group under the Agreement, that request is unfounded as well and

should be denied. First, and critically, providing such access to the MDL Defendants presents a

substantial risk of disclosure of personally identifiable information to MDL Defendants from

whom such information did not originate, as the Debtor does not have the wherewithal to

segregate all requested of such information on a (former) client-by-client basis.

       Second, the notional multi-party vetting protocol – the terms of which have not even been

proposed, much less negotiated and agreed to -- likely would delay for weeks or months the

Debtor’s actual production to the Multi-State Group of the information it has requested, thereby

frustrating the Debtor’s efforts to satisfy the Multi-State Group’s requests. This is doubly the

case considering that, if the MDL Defendants are permitted to intrude into the delicately

balanced arrangement crafted by the Debtor and the Multi-State Group, at such point, the Multi-

District Litigation plaintiffs are sure to follow suit and complicate matters further still. That

would turn the entire, separate and discrete civil regulatory investigation by the Multi-State

Group into an end-run around the automatic stay that otherwise protects the Debtor in connection

with the private lawsuits in which it has been named.

       Third, contrary to their assertion in the Objection, the MDL Defendants have no

“contractual rights” that would prevent the Debtor from responding to the Multi-State Group’s

information requests, even if those asserted rights remained enforceable in the Debtor’s chapter

11 proceeding. That is because, as is typical, the Debtor’s agreements do not proscribe the

transmittal of “confidential information” when done pursuant to a court order. Indeed, by way of




                                                 -4-
19-23185-rdd    Doc 175      Filed 10/25/19    Entered 10/25/19 15:19:08         Main Document
                                              Pg 5 of 6


example, the Debtor’s service agreement with Quest Diagnostics expressly provides that the

Debtor “may disclose Confidential Information when required to do so by court order.”

       Finally, while not directly relevant to the Joint Motion, the Debtor takes exception to the

accusation that “over the last five months, certain MDL Defendants have repeatedly requested

that the Debtor provide the very same documents now being produced to the Multi-State Group.”

The Debtor does not know which of the objectors are the “certain MDL Defendants” the

Objection refers to, but it knows that the LabCorp entities have been dormant in the Debtor’s

case since shortly after its commencement, while Quest/Optum has gone silent for weeks on end

as the Debtor has attempted in good faith to negotiate a resolution of the parties’ competing

demands.



                              [Remainder of page intentionally left blank]




                                               -5-
19-23185-rdd        Doc 175        Filed 10/25/19       Entered 10/25/19 15:19:08                 Main Document
                                                       Pg 6 of 6




                                                     Conclusion

        WHEREFORE, the Debtor respectfully requests that the Court grant the Joint Motion and

overrule the Objection in its entirety.4

Dated: October 25, 2019
       New York, New York


                                               CHAPMAN AND CUTLER LLP
                                               Counsel for the Debtor and Debtor in Possession


                                               By:     /s/Steven Wilamowsky
                                                     Steven Wilamowsky
                                                     1270 Avenue of the Americas
                                                     New York, NY 10020-1708
                                                     Telephone: 212.655.6000

                                                                -and-

                                                     Aaron M. Krieger
                                                     111 West Monroe Street
                                                     Chicago, IL 60603-4080
                                                     Telephone: 312.845.3000




4
    Given the importance of moving the investigation forward, the Debtor respectfully requests that to the extent
    that the Court is not prepared to rule on the basis of the pleadings, that the Court schedule a conference call or
    telephonic hearing with the Court at which time the matter can be considered, as soon as can be reasonably
    accommodated by the Court’s calendar.
